Citation Nr: 0029065	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder on a direct basis, or as 
secondary to service-connected right knee disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of October 1998 from the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  

A hearing was conducted at the RO in January 1999 by a VA 
local hearing officer.  A hearing was also conducted by the 
undersigned Veterans Law Judge in July 2000. The issue 
concerning entitlement to an increased rating for a right 
knee disability will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  The December 1996 RO determination, which denied the 
appellant's claim for entitlement to service connection for 
adjustment disorder, anxiety, and depression, constitutes the 
last final disallowance of the appellant's claim.

2.  The evidence received since the unappealed December 1996 
RO determination is new and is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The evidence received subsequent to the December 1996 RO 
determination, in which service connection for adjustment 
disorder, anxiety, and depression was denied, is new and 
material, and serves to reopen the appellant's claim.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's attorney, by letter dated in November 1998, 
asserts that the veteran's psychiatric problems had their 
onset while he was in the service.  The attorney, by letter 
dated in March 2000, also asserts that the veteran's service-
connected right knee injury contributed to the development of 
the veteran's present anxiety disorder.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 
2000).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

The evidence of record at the time of the December 1996 RO 
rating decision, which denied the veteran's claim, may be 
briefly summarized.  A review of the service medical records 
shows that he complained of experiencing depression or 
excessive worry in March 1977.  Examination conducted at the 
time of the veteran's separation examination in September 
1982 shows that evaluation of his psychiatric state was 
described as normal.

Private medical records dated in 1995 show that adjustment 
disorder with mixed emotional features, anxiety, depression, 
and dysthymia were diagnosed.  

An April 1995 letter from a private certified clinical social 
worker notes that the veteran was under considerable stress 
at both his work and home.  It was also noted that the 
veteran had had recent suicidal thoughts.  

In October 1996 the RO denied service connection for 
adjustment disorder, anxiety, and depression.  At that time 
the RO found that the evidence did not provide a link between 
the currently diagnosed psychiatric disorders and his period 
of service.  The RO decision is final.  38 U.S.C.A. § 7105 
(West 1991). 

In December 1996 the RO again denied service connection for 
adjustment disorder, anxiety, and depression.  At that time 
the RO essentially found that the evidence did not provide a 
link between the currently diagnosed psychiatric disorders 
and his period of service.  The appellant was notified of 
that denial and of his appellate rights in January 1997.  He 
did not perfect an appeal of that decision.  Accordingly, the 
December 1996 RO decision is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the appellant may reopen his claim by the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1999) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence submitted since the last final denial of this 
claim includes private and VA medical records; as well as 
hearing transcripts associated with hearings conducted by the 
RO and Board.  These medical records include a VA medical 
record dated in June 1998 showing a diagnosis of dysthymic 
disorder.  Other records are shown to include VA outpatient 
treatment records dated in 1998 which show that the veteran 
was being seen for psychiatric-related difficulties. 

Of record is a private psychological evaluation report dated 
in October 1999. Diagnoses included depression, generalized 
anxiety disorder, chronic pain by history, and alcohol abuse 
in remission.  The physician opined that the veteran had had 
a difficult time readjusting to a military injury and the 
loss of his physical functioning due to a knee injury.  

A letter a private psychologist, dated in March 2000, 
indicates that it was very plausible that the emotional 
problems of the veteran were secondary to the injury which he 
sustained to his "foot" while in the military.  Dr. Griffen 
went on to opine that circumstances surrounding the veteran's 
period of active duty subsequent to his injury seemingly set 
a certain course of events in place that further exacerbated 
his emotional and psychological state.

To summarize, the additional medical evidence, specifically, 
the statements from a private psychologist, indicates that 
the appellant has depression and generalized anxiety disorder 
which is related to his service connected right knee 
disability.  Thus, the Board finds that the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence is new and material and the appellant 's claim for 
service connection for an acquired psychiatric disorder is 
reopened.


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened.


REMAND

The VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  H. R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2000, Title XVI, Subtitle B,§ 1611 (October 30, 2000)
The duty to assist includes conducting a contemporaneous 
examination when deemed appropriate.  Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).

During a hearing before a member of the Board in July 2000 
the veteran testified that he was then receiving counseling 
at the VAMC by a social worker.  He added that in 
approximately 1984 he was treated for about two years at the 
VA medical facility located in Fayetteville, North Carolina 
for his psychiatric problems.  

Concerning the veteran's claim for an increased rating for 
his service-connected right knee disability, the Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  A claim that a disorder 
has become more severe is well grounded where the disorder 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The veteran complained of right knee pain on VA examination 
in October 1999.  The veteran complained of soreness, 
especially on weightbearing and on movement.  Flexion was 
shown to be from 0 to 105 degrees; extension was not 
measured.  The diagnosis was postoperative status 
arthroscopic procedure (times two) for chondromalacia.  X-ray 
examination did not show the presence of arthritic 
involvement.  

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).

After reviewing the findings of the recent VA examination, 
the Board is of the opinion that another examination is 
warranted pursuant to the Deluca case. 

It is also noted that the veteran provided testimony in July 
2000 before a member of the Board to the effect that he had 
been terminated from employment positions due to problems 
associated with his right knee, and that his knee causes him 
to experience pain, swelling, and instability.  He added that 
he was currently being treated for his right knee problems at 
the VAMC in Little Rock, Arkansas.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric disorder 
since his release from active duty to the 
present, and current treatment for his 
right knee disorder, to include any 
medical reports from former employers.  
The RO should then obtain all records, 
which are not on file.  

2.  The RO should request the VA medical 
facilities in Fayetteville, North 
Carolina and North Little Rock, Arkansas 
to furnish all treatment records 
associated with the veteran.  
Specifically, records from the 
Fayetteville, North Carolina VAMC should 
be sought from the time of the veteran's 
service separation, and records from the 
North Little Rock, Arkansas VAMC 
subsequent to November 1998 should be 
obtained.  

3.  Thereafter, a VA examination should 
be conducted by a psychiatrist in order 
to determine the nature, extent, and 
etiology of any psychiatric disorder.  
All indicated tests should be conducted.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiner for review in conjunction with 
the examination.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any psychiatric 
disorder diagnosed is related to service?  
If not, the examiner should be asked to 
render an opinion as to whether it is as 
likely as not any psychiatric disorder 
diagnosed causally related to or 
aggravated by a service-connection right 
knee disorder?  See Allen V Brown, 7 Vet. 
App. 430 (1995).  A complete rational for 
any opinion expressed should be included 
in the examination report.  The 
examiner's attention should also be 
directed to the October 1999 examination 
report and March 2000 medical opinion 
submitted by Dr. Griffen.  

4.  A VA examination should be conducted 
by an orthopedist to determine the current 
severity of the veteran's service-
connected right knee disability.  All 
indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the requested examination.  The right knee 
should be examined for degrees of both 
active and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for an acquired 
psychiatric disorder on direct and 
secondary bases and entitlement to an 
increased rating for a right knee 
disability on appeal, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  
See also DeLuca, supra.  

6.  If the benefits sought are not 
granted, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case, which includes 
38 C.F.R. § 3.310 (1999) as well as all 
other applicable laws and regulations, 
and an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



